December 13, 2011




                                     JUDGMENT

                       The Fourteenth Court of Appeals
                               POUL NIELSEN, Appellant

NO. 14-11-00079-CV                        V.

                           CHASE BANK USA NA, Appellee
                              ____________________



       This cause, an appeal from the judgment signed December 6, 2010 in favor of
appellee Chase Bank USA NA, was heard on the transcript of the record. We have
inspected the record and find no error in the judgment. We order the judgment of the
court below AFFIRMED.

       We order appellant Poul Nielsen to pay all costs incurred in this appeal. We
further order this decision certified below for observance.